Citation Nr: 0808612	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO. 05-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right leg injury.

2. Entitlement to service connection for a low back 
condition.

3. Whether the veteran meets the basic income eligibility 
requirements for entitlement to VA disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1955.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and December 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for a right leg injury and a back condition, and denied the 
claim for nonservice-connected disability pension benefits.

In February 2008, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 

In February 2008, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The Board's decision on the claim for service connection for 
a low back condition, and the claim for entitlement to a 
nonservice-connected disability pension is set forth below. 
The claim for service connection for a right leg injury is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C. VA will notify the veteran when 
further action, on his part, is required.





FINDINGS OF FACT

1. A low back condition has not been shown to have been 
incurred in or aggravated by service.

2. The veteran's countable income for 2003, 2004, 2005, 2006, 
and 2007 exceeds the maximum annual income for improved 
pension benefits for a veteran with a spouse but no children, 
and who is permanently and totally disabled.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a low 
back condition have not been met. 38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

2. The basic income eligibility requirements for improved 
pension benefits are not met. 38 U.S.C.A. §§ 1503, 5107 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in October 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims for service connection and for entitlement to 
nonservice-connected disability pension; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claims. A March 2006 letter advised the veteran of how 
VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. In October 2006, 
the RO made a formal finding that the veteran's service 
medical records were unavailable and stated that the records 
had been requested from the National Personnel Records Center 
(NPRC) but they were notified that the records were 
unavailable. The formal finding noted that the RO had 
notified the veteran in an April 2004 letter that the records 
were destroyed in a fire. Further, the formal finding stated 
that a request for morning reports was conducted and a 
response received in March 2006 stated that morning reports 
could not be located. In addition, another letter from the RO 
to the veteran dated in September 2006 informed him that the 
RO was not able to retrieve his records as the records were 
destroyed in a fire. In a situation when the RO is not able 
to retrieve the veteran's service medical records, VA has a 
heightened duty to assist the veteran in development of his 
claim. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Therefore, during the veteran's February 2008 Board hearing, 
the undersigned engaged the veteran in a lengthy colloquy 
towards ascertaining whether there was any further 
information that could substantiate the claims. See Stuckey 
v. West, 13 Vet. App. 163 (1999); Constantino v. West, 12 
Vet. App. 517 (1999) (Relative to the regulatory duty of 
hearing officers under 38 C.F.R. § 3.103(c)(2), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be supportive of the claim.). 

Inquiry was made as to whether the veteran had any private 
papers or letters at home where he discussed his injury 
during service with his relatives. In addition, the 
undersigned inquired as to the name of the physicians, if 
any, that treated the veteran soon after his discharge from 
service. The veteran testified that he had no letters from 
service and he remembered the name of the physician who 
treated him soon after service, but that physician was now 
deceased and any other private medical records had already 
been obtained.

Therefore, the heightened duty-to-assist has been met here, 
as the evidence reflects that further efforts to obtain the 
veteran's service medical records would be futile, see 38 
C.F.R. § 3.159(c)(2) (2007) (VA will end efforts to obtain 
federal records where federal department or agency advises 
that requested records do not exist or custodian does not 
have them), the veteran has been notified of the 
unavailability of his records and that he should submit 
alternative records to prove in-service incurrence of an 
injury or disease, and neither the veteran nor his 
representative have indicated any potential alternative 
sources of evidence.

Private medical records are associated with the claims file 
as well as the transcript of the veteran's Board hearing 
testimony.

While the veteran was not afforded a VA examination, in this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown. The veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained. Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the veteran's 
military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge. Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claims

A. Service Connection

The veteran contends that his back disability is related to 
his service. During his February 2008 Board hearing, he 
testified that while in service, he was required to lift 
shells in the artillery area, which weighed approximately 80 
to 90 pounds. He also stated that when he was discharged from 
service he also performed manual labor by lifting boxes and 
other items but these items were not as heavy as the items 
that he lifted while in service. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

An October 2004 non-VA medical record from the veteran's 
treating physician, C.B., M.D., shows a diagnosis of 
degenerative joint disease of the lumbar spine. Therefore, 
the veteran has a current disability of the low back. The 
remaining question, therefore, is whether there is evidence 
of an in-service occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.

As noted previously, the veteran's service medical records 
are unavailable and are not of record. In response to a 
request for morning reports, in January 2004, the NPRC 
responded that there were no morning reports of record from 
January1954 to September 1954, and there were no records 
located pertaining to the veteran or any injury that he 
reported. However, the March 1955 separation examination 
report is of record and shows that upon discharge from 
service, the veteran's spine was found to be normal. 
Therefore, although the veteran asserts that he had back pain 
in service and was treated for back pain in service, the 
separation examination does not show any back disability upon 
discharge from service.

The veteran submitted an October 2004 letter from a private 
physician, C.B., M.D., that states that the veteran had a 
long-standing history of low back pain. Dr. C.B. stated that 
the veteran reported that his complaints of back pain began 
in military service when he was lifting artillery shells 
during the Korean War. Dr. C.B. opined that considering the 
history of onset of the symptoms and consistency of symptoms 
throughout the many decades, the veteran's present condition 
was initiated during his lifting while in military service. 
Further, Dr. C.B. stated that as the veteran had no other 
history of traumatic episodes, the veteran's present 
condition was initiated by the initial trauma during his 
service.

Although the October 2004 private physician stated that the 
veteran's current disability is related to his service, the 
veteran has not submitted any corroborating evidence to prove 
that he had an injury while in service. Therefore, the nexus 
drawn between the veteran's service and the present 
disability by the private physician was based entirely on the 
veteran's self-described history of the injury while in 
service. The United States Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

In addition, with regard to medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference. Indeed, the Court has 
provided guidance for weighing medical evidence. The Court 
has held, for example, that a post service reference to 
injuries sustained in service without a review of service 
medical records is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1992). Therefore, because the 
October 2004 VA examiner did not review the veteran's 
separation examination report, yet opined that the veteran's 
low back disability is related to his service, this opinion 
creating the possibility of a nexus between an in-service 
injury and the current disability is not considered probative 
medical evidence. 

Nor is there any evidence of continuity of symptomatology. 
The first evidence of a complaint, treatment, or diagnosis of 
a back disability is shown in the October 2004 letter. This 
is approximately 50 years after the veteran's separation from 
service. This gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that his current 
low back disability resulted from his service. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). In 
addition, as the veteran's degenerative joint disease of the 
lumbar spine manifested more than one year after his 
discharge from service, service connection for this 
disability on a presumptive basis due to a chronic disability 
is not warranted. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309 (2007).

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection for a low back disability 
is not warranted. Therefore, as the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




B. Nonservice-connected Disability Pension

A veteran who meets the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of 
his countable income. 38 U.S.C.A. § 1521 (West 2002); 38 
C.F.R. §§ 3.23, 3.273 (2007).

Payments of any kind from any source (for example, life 
insurance proceeds) shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded. 38 C.F.R. § 3.271 (2007). Social 
Security benefits are not specifically excluded under 38 
C.F.R. § 3.272 (2007). Such income is therefore included as 
countable income.

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12. 38 C.F.R. § 3.273(a) (2007). Nonrecurring income 
(income received on a one-time basis) will be counted, for 
pension purposes, for a full 12-month annualization period 
following receipt of the income. 38 C.F.R. § 3.271(c) (2007).

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 
(2007). 38 U.S.C.A. § 1521(a) (West 2002), (b); 38 C.F.R. § 
3.3(a)(3) (2007). The MAPR is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as published in VA regulations. 38 C.F.R. § 3.21 
(2007).  

Effective December 1, 2002, the maximum allowable rate for a 
veteran with a spouse but no child who is permanently and 
totally disabled was $12,629. See M21-1, part I, Appendix B, 
(change 46) (September 25, 2003). Effective December 1, 2003, 
the maximum allowable rate for a veteran with a spouse but no 
child who is permanently and totally disabled was $12,959. 
See M21-1, part I, Appendix B, (change 49) (October 4, 2004). 
Effective December 1, 2004, the maximum allowable rate for a 
veteran with a spouse but no child who is permanently and 
totally disabled was $13,309. See M21-1, part I, Appendix B, 
(change 52) (September 29, 2006). Effective December 1, 2005, 
the maximum allowable rate for a veteran with a spouse but no 
child who is permanently and totally disabled is $13,855. See 
M21-1, part I, Appendix B, (change 54) (November 14, 2006). 
Effective December 1, 2006, the maximum allowable rate for a 
veteran with a spouse but no child who is permanently and 
totally disabled was $14,313. See M21-1, part I, Appendix B.

Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period, to the extent they were paid. 
38 U.S.C.A. § 1503(a)(8) (West 2002); 38 C.F.R. § 
3.272(g)(1)(iii) (2007). Five percent of the veteran's MAPR 
effective December 1, 2002, is $634 ($12,692 x 0.05). Five 
percent of the MAPR effective December 1, 2003 is $647 
(12,959 x 0.05). Five percent of the MAPR effective December 
1, 2004 is $665 ($13,309 x 0.05). Five percent of the MAPR 
effective December 1, 2005 is $692 ($13,855 x 0.05). Five 
percent of the MAPR effective December 1, 2006 is $715 
(14,313 x 0.05).

The veteran filed a claim for disability pension benefits. In 
an October 2004 Statement of Income and Net Worth, the 
veteran reported that he received a monthly pension of 
$1,550.00 and his wife received Social Security income of 
$700.00 for a total of $2,250.00 of monthly income for 2003 
and 2004. Annualizing the monthly income, the annual income 
was $27,000 ($1,550 x 12 months) for 2003 and 2004. This 
amount is considered countable income for purposes of 
calculating eligibility to disability pension benefits. See 
38 C.F.R. § 3.271 (2007).

In November 2004, the veteran submitted annual unreimbursed 
medical expenses of $2,202.80 and in a March 2005 statement, 
the veteran asserted that his and his wife's monthly medical 
expenses were $708.35, which would be $8,500 for the year 
($708.35 x 12 months). Further, in a May 2005 statement, the 
veteran asserted that his medical expenses were $3,663.99 for 
the year.

The veteran has not submitted any information showing that 
his income or his spouse's income has increased since 2004. 
Therefore, for the purpose of analyzing the veteran's 
entitlement to VA pension benefits, the Board will view the 
record in the light most favorable to the veteran and presume 
that he has continued to receive the same amount of income 
and his wife has received the same amount of Social Security 
income during the pendency of the appeal. In addition, 
considering the veteran's medical expenses and giving the 
veteran the benefit of the doubt, the Board will calculate 
the veteran's countable income using the higher amount of 
medical expenses, or $8,500 for the year.

Therefore, as five percent of MAPR effective December 1, 2002 
is $634, the amount of the veteran's medical expenses in 2003 
that exceed five percent of MAPR and are eligible to be 
excluded from countable income is $7,866 ($8,500 - $634). 
Reducing the veteran's countable income by his medical 
expenses yields an adjusted countable income of $19,134 
($27,000 - $7,866) for 2003.

Five percent of MAPR for effective December 1, 2003 is $647; 
therefore, the amount of the veteran's medical expenses in 
2004 that exceed five percent of MAPR and are eligible to be 
excluded from countable income is $7,853 ($8,500 - $647). 
Reducing the veteran's countable income by his medical 
expenses yields an adjusted countable income of $19,147 
($27,000 - $7,853) for 2004.

Five percent of MAPR effective December 1, 2004 has been 
found to be $665; therefore, the amount of the veteran's 
medical expenses in 2005 that exceed five percent of MAPR and 
are eligible to be excluded from countable income is $7,835 
($8,500 - $665). Reducing the veteran's countable income by 
his medical expenses yields an adjusted countable income of 
$19,165 ($27,000 - $7,835) for 2005.

Five percent of MAPR effective December 1, 2005 has been 
found to be $692; therefore, the amount of the veteran's 
medical expenses in 2006 that exceed five percent of MAPR and 
are eligible to be excluded from countable income is $7,808 
($8,500 - $692). Reducing the veteran's countable income by 
his medical expenses yields an adjusted countable income of 
$19,192 ($27,000 - $7,808) for 2006.

Finally, five percent of MAPR effective December 1, 2006 has 
been found to be $715; therefore, the amount of the veteran's 
medical expenses in 2007 that exceed five percent of MAPR and 
are eligible to be excluded from countable income is $7,785 
($8,500 - $715). Reducing the veteran's countable income by 
his medical expenses yields an adjusted countable income of 
$19,215 ($27,000 - $7,785) for 2007.

After comparing the veteran's adjusted countable income 
(which was calculated by subtracting his eligible 
unreimbursed medical expenses from his annual income) to the 
MAPR, the Board notes that the adjusted countable income 
exceeds the MAPR for 2003, 2004, 2005, 2006, and 2007.

The Board notes that additional expenses paid by the veteran 
would be eligible to be excluded from his countable income. 
38 C.F.R. § 3.272 (2007). However, the record does not 
indicate that the veteran is eligible for any other 
exclusions from his countable income as allowed in 38 C.F.R. 
§ 3.272 (2007) as he has not alleged any other expenses or 
income that can be excluded.

In summary, overall evidence indicates that the veteran's 
countable income, which includes his pension and his spouse's 
Social Security income less his unreimbursed medical 
expenses, exceeds the statutory limits for basic eligibility 
for VA disability pension benefits. Although recognizing the 
veteran's service, the Board is nonetheless bound by the laws 
enacted by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer (General Counsel) of the Department. 
38 U.S.C.A. § 7104(c) (West Supp. 2007). In this case, the 
governing legal authority specifically prohibits the payment 
of VA disability pension benefits to veterans whose countable 
income exceeds the MAPR, as is the case here.  

Under these circumstances, the Board has no alternative but 
to find that the veteran is not eligible for disability 
pension benefits because his countable income exceeds the 
MAPR. Where, as here, the law is dispositive, the appeal must 
be terminated or denied as without legal merit. See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Service connection for a low back condition is denied.

As the veteran does not meet basic income eligibility 
requirements for entitlement to VA disability pension 
benefits, the appeal is denied.


REMAND

The veteran's March 1955 separation exam shows that the 
veteran had a four by two centimeter scar on the medial 
aspect of his right ankle. During his February 2008 Board 
hearing, the veteran testified that while he was in service, 
a hot shell broke on his ankle that resulted in an injury to 
the ankle. He was admitted to the hospital for 18 days and 
his leg was put in a cast for a period of time. After this 
time, he was placed on limited duty for approximately three 
to six months. The veteran also asserted that the scar on his 
ankle that was noted on his separation examination was due to 
this injury that occurred in service. 

An October 2004 private medical record from C.B., M.D. shows 
that the veteran complained of pain in the right lower 
extremity and he had swelling and tenderness of the right 
ankle. 

As the veteran is shown to have current symptoms of the right 
lower extremity and his service medical records show that he 
had a scar on his right ankle, which corroborates the 
veteran's assertion that he injured is right lower extremity 
in service, the Board finds that a VA examination is 
necessary to determine whether the veteran had a current 
right leg disability that is related to his in-service 
injury. It is well-settled that in its decisions, the Board 
may not rely upon its own unsubstantiated medical opinion. 
Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 
Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). As such, without 
further clarification, the Board is without medical expertise 
to ascertain whether the veteran's claimed disability is 
related to his service.

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the veteran to 
undergo an examination by a physician at an 
appropriate VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the individual designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. The physician should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

The physician must review all pertinent 
records associated with the claims file, 
particularly the veteran's service 
separation examination report and the 
veteran's assertions regarding his in-
service injury. Thereafter, the physician 
should offer an opinion as to whether the 
veteran has a current right leg disability 
(including right ankle disability) that is 
causally or etiologically related to the 
veteran's service.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


